WENTWORTH, Judge.
The defendant’s appeals from the denial of his motion for return of property and from his convictions of carrying a concealed firearm, possession of burglary tools, and attempted burglary while armed are affirmed. The state’s appeal from the order which partially granted appellant’s pretrial motion to suppress is therefore moot and we do not address the constitutionality of the arresting officer’s initial intrusion into the defendant’s van.
Affirmed.
ERVIN, C.J., and BOOTH, J., concur.